Citation Nr: 0324417	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-04 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral carpal tunnel syndrome.  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1962, and from May 1962 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for bilateral hearing 
loss.  He responded with a timely Notice of Disagreement, 
initiating this appeal.  In a subsequent Statement of the 
Case, the RO redefined the issue as entitlement to reopen the 
veteran's service connection claim for bilateral hearing 
loss, based on the submission of new and material evidence.  
The veteran subsequently filed a timely VA Form 9, perfecting 
his appeal of this issue.  

Within the September 1999 rating decision, the RO also denied 
service connection for bilateral carpal tunnel syndrome.  In 
March 2000, the veteran filed a timely Notice of 
Disagreement, and in a subsequent Statement of the Case, the 
RO redefined the issue as entitlement to reopen the veteran's 
service connection claim for bilateral carpal tunnel 
syndrome, based on the submission of new and material 
evidence.  The veteran subsequently filed a timely VA Form 9, 
perfecting his appeal of this issue.  In December 2002, the 
veteran testified before the undersigned member of the Board.  

In an October 1997 rating decision, the veteran was denied 
service connection for several disabilities, including 
bilateral hearing loss and bilateral carpal tunnel syndrome.  
He responded with a timely Notice of Disagreement, and was 
sent a Statement of the Case on August 31, 1998.  He 
subsequently filed a VA Form 9 on November 16, 1998, more 
than one year following his notification of the October 1997 
rating decision, and more than 60 days following the mailing 
of the Statement of the Case.  See 38 U.S.C.A. § 7105 (West 
2002).  He was informed in December 1998 and again in October 
1999 of the untimeliness of his substantive appeal, but did 
not appeal this issue.  Thus, the October 1997 rating 
decision is final regarding the issues of entitlement to 
service connection for bilateral hearing loss and for 
bilateral carpal tunnel syndrome, and these issues cannot be 
considered by the RO in the absence of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  

In a February 2002 rating decision, the veteran was awarded 
service connection, with a 20 percent initial rating, for 
diabetes mellitus.  In June 2002, he filed a timely Notice of 
Disagreement regarding the assigned initial rating, placing 
this issue before the Board.  


REMAND

The veteran seeks to reopen claims of service connection for 
bilateral hearing loss, and for bilateral carpal tunnel 
syndrome, based on the submission of new and material 
evidence.  Subsequent to the issuance of the June 2002 
Supplemental Statement of the Case, the veteran submitted 
additional medical evidence potentially pertinent to these 
pending claims which has not yet been reviewed by the RO, the 
agency of original jurisdiction.  This evidence consists of 
private medical records from J.L.S., DO, F.L., MD, the 
Gateway Medical Center, and the Center for Audiology, as well 
as the VA medical center in Nashville, TN.  [The veteran also 
submitted a copy of a March 2000 VA audio examination, but 
review of the record indicates this examination report was 
originally received and considered by the RO in May 2000.]

Title 38, Code of Federal Regulations, section 19.9(a)(2), 
authorized Board to obtain additional evidence and adjudicate 
the claim without prior review by the agency of original 
jurisdiction of the new evidence.  However, the Federal 
Circuit has subsequently invalidated this regulation.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1337 (Fed. Cir. 2003).  Therefore, in light of the 
above, this claim must be remanded to the RO for initial 
consideration of the additional evidence added to the file.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id at 1348 (emphasis added).

Next, the Board observes that following the RO's February 
2002 award of service connection, with a 20 percent initial 
rating, for diabetes mellitus, the veteran filed a June 2002 
written statement which requested in part that the RO 
"reconsider [the veteran's] claim" and award a rating in 
excess of 20 percent for this disability.  Because the 
veteran expressed disagreement with the initial rating within 
a year following the initial award of service connection and 
a 20 percent rating, his statement is accepted as a Notice of 
Disagreement by the Board.  See Shipwash v. Brown, 8 Vet. 
App. 218 (1995) (holding that the initial assignment of a 
disability rating following an award of service connection is 
part of the original veteran's benefits claim).  Accordingly, 
the Board concludes that because a timely Notice of 
Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. West 
[12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  

The Board also notes that the veteran has appealed the 
initial rating assigned for his service-connected diabetes.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In considering the claim on appeal, the RO 
must weight the possibility of awarding a staged rating for 
the veteran's disability.  

Finally, the Board notes that at his April 1999 RO hearing, 
the veteran reported he applied, unsuccessfully, for Social 
Security Disability benefits.  In June 2003, the VA contacted 
the Social Security Administration National Records Center 
(NRC) in order to obtain those records.  See 38 U.S.C.A. 
§ 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, the NRC stated it had no record that the 
veteran filed for disability benefits, and therefore had no 
records to supply to the VA.  In light of this response, no 
additional action regarding this matter need be performed by 
the RO at this time.  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 are fully satisfied with 
respect to the issues on appeal.  

2.  The RO must consider the veteran's 
application to reopen his service 
connection claims for bilateral hearing 
loss and for bilateral carpal tunnel 
syndrome in light of the additional 
medical evidence added to the record.

     The RO's attention is directed to 
the medical evidence in the second volume 
of the claims file marked with a pink tab 
and encircled with a rubber band.  Also, 
please see the description of some of the 
evidence to be reviewed by the RO on p. 3 
of this decision, in the first full 
paragraph under the heading "REMAND."

3.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO should also issue a Statement of 
the Case regarding the issue of 
entitlement to an initial rating in 
excess of 20 percent for diabetes.  The 
appellant and his representative are 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If and only if a timely substantive 
appeal is filed should this issue be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




